872 F.2d 1024
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Merton BOND, Plaintiff-Appellant,v.Martha Layne COLLINS, Defendant-Appellee.
No. 89-5231.
United States Court of Appeals, Sixth Circuit.
April 3, 1989.

ORDER
Before MERRITT and DAVID NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.


1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Review of the papers before the court indicates that on January 25, 1989, appellant tendered a complaint and an application for leave to proceed in forma pauperis in the District Court for the Eastern District of Kentucky.  On February 6, 1989, a magistrate granted the request for pauper status, but also recommended the dismissal of the complaint as frivolous under 28 U.S.C. Sec. 1915(d).  Appellant then filed a notice of appeal from the magistrate's report and recommendation.


3
This court must dismiss the appeal for lack of jurisdiction.  An order or report and recommendation by a magistrate is not final and appealable unless he has been given plenary jurisdiction by the district court and the consent of the parties under 28 U.S.C. Sec. 636(c)(1).   Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam);  Trufant v. Autocon, Inc., 729 F.2d 308, 309 (5th Cir.1984).  The magistrate was not given plenary jurisdiction in this case.  Instead, his authority was derived pursuant to 28 U.S.C. Sec. 636(b)(1)(B).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for want of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.